                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT
NEAL PERRON,
     Plaintiff,

v.                                             3:18-cv-340-WWE

ESTUARY TRANSIT DISTRICT,
    Defendant.

MEMORANDUM OF DECISION ON DEFENDANT’S MOTION TO DISMISS

       Plaintiff Neal Perron brought this action against defendant Estuary Transit

District, alleging that his termination violated 6 U.S.C. § 1142(a) and (b)(2); plaintiff also

asserts a state law claim, alleging retaliation for exercise of his right to freedom of

expression. Defendant has moved to dismiss all counts for failure to state a claim.

Plaintiff does not oppose dismissal of the alleged violation of Section 1142(a). For the

following reasons, defendant’s motion to dismiss will be granted.

                                      BACKGROUND

       For purposes of ruling on this motion to dismiss, the Court accepts the

allegations of the complaint as true and draws all inferences in favor of plaintiff.

       Plaintiff is a resident of Connecticut. Defendant is a political subdivision of the

state of Connecticut, and a “public transportation agency” as that term is defined in 29

C.F.R. § 1982.101.

       In December 2015, plaintiff began work for defendant as a bus driver. On June

10, 2017, plaintiff reviewed the Driver Vehicle Inspection Report (“DVIR”) for the bus

that he was assigned to drive. Plaintiff alleges that DVIRs are required to be

completed by drivers before and after the operation of their motor vehicle each day


                                              1
pursuant to defendant’s policy as well as federal regulation, 49 CFR § 396.11(a)(3),

which prohibits the operation of a vehicle unless any such defect or deficiency has been

repaired and is certified as repaired or not requiring repair.

       Plaintiff noted that the driver had indicated that a nail was lodged in one of the

tires on the bus. He alleges that the tire had not been repaired, and that the DVIR did

not certify that the condition had been repaired or that repair was unnecessary.

Plaintiff was concerned that the bus posed an unseen and hazardous condition and that

its operation would present an imminent danger of death or serious injury.

       Plaintiff informed a dispatcher that he would not operate the bus because the

issue identified on the DVIR had not been repaired and the bus would present an

imminent danger. The dispatcher responded that no other buses were available for

him to operate. Plaintiff ultimately agreed to operate the bus.

       On June 14, 2017, plaintiff sent a letter to another of defendant’s dispatchers,

explaining that he was refusing to operate any bus due to defendant’s practice of failing

to perform necessary repairs and its failure to provide the certification required by the

federal regulation. He informed defendant that he was not quitting, leaving or

resigning, but that he was declining to operate any bus due to defendant’s

noncompliance with 49 CFR § 396.11(a)(3), and due to his fear that defendant’s buses

were unsafe. He indicated that he would return to work once the issue was resolved.

       On June 19, 2017, plaintiff called defendant’s Operations Manager, and asked

her whether defendant had addressed the issues he identified in his letter. The

Operations Manager responded that defendant was still looking into the situation, but


                                              2
that plaintiff was on the schedule for the following day. Later that day, on a phone call

with the Operations Manager, plaintiff learned that defendant had investigated his

concern, concluded that it was not valid, and was treating plaintiff as having resigned

from his employment.

                                       DISCUSSION

       The function of a motion to dismiss is "merely to assess the legal feasibility of the

complaint, not to assay the weight of the evidence which might be offered in support

thereof."   Ryder Energy Distribution v. Merrill Lynch Commodities, Inc., 748 F.2d 774,

779 (2d Cir. 1984). When deciding a motion to dismiss, the Court must accept all well-

pleaded allegations as true and draw all reasonable inferences in favor of the pleader.

Hishon v. King, 467 U.S. 69, 73 (1984). The complaint must contain the grounds upon

which the claim rests through factual allegations sufficient “to raise a right to relief above

the speculative level.”   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007).      A

plaintiff is obliged to amplify a claim with some factual allegations in those contexts

where such amplification is needed to render the claim plausible.      Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

       Count One

       In Count One, plaintiff alleges that defendant terminated his employment, in

violation of 6 U.S.C. § 1142(a)(1) and (2), because he refused to drive defendant’s

buses due to his concern that defendant failed to comply with federal regulation, 49

CFR § 396.11(a)(3).

       Section 1142(a)(1) prohibits a public transportation agency or contractor from


                                              3
discriminating against an employee based on the “employee's lawful, good faith act

done, or perceived by the employer to have been done or about to be done - (1) to

provide information, directly cause information to be provided, or otherwise directly

assist in any investigation regarding any conduct which the employee reasonably

believes constitutes a violation of any Federal law, rule, or regulation relating to public

transportation safety or security, or fraud, waste, or abuse of Federal grants or other

public funds intended to be used for public transportation safety or security, if the

information or assistance is provided to or an investigation stemming from the provided

information is conducted by … a person with supervisory authority over the employee or

such other person who has the authority to investigate, discover, or terminate the

misconduct.” Section 1142(a)(2) prohibits discrimination against an employee who

“refuses to violate or assist in violation of any Federal law, rule or regulation relating to

public transportation safety or security.”

       Defendant maintains that this claim should be dismissed because the regulation

allegedly violated applies to commercial motor vehicles engaged in interstate

commerce. See 49 CFR § 390.3. Plaintiff’s allegations assert that defendant

operates within the state of Connecticut. Plaintiff concedes that this count should be

dismissed.

       Count Two
       In Count Two, plaintiff alleges that he was terminated in violation of Section

1142(b)(2), which prohibits discrimination against an employee “for reporting a

hazardous safety or security condition” and for “refusing to work when confronted by a


                                               4
hazardous safety or security condition related to the performance of the employee’s

duties,” if the following circumstances are met: “(A) the refusal is made in good faith and

no reasonable alternative to the refusal is available to the employee; (B) a reasonable

individual in the circumstances then confronting the employee would conclude that - (i)

the hazardous condition presents an imminent danger of death or serious injury; and (ii)

the urgency of the situation does not allow sufficient time to eliminate the danger without

such refusal.” In this instance, plaintiff’s refusal to work hinges upon his claim that

defendant was generally out of compliance with the federal regulation § 396.11, and

that it had a practice of not repairing its buses. However, plaintiff has conceded that §

396.11 is not applicable to defendant, and his complaint does not allege that a specific

condition caused him imminent danger when he notified defendant of his refusal to work

on June 14, 2017. Accordingly, the Court finds that plaintiff has not alleged a plausible

claim of a Section 1142(b)(2) violation. Count Two will be dismissed.

       State Law Claim of Retaliation

       Plaintiff alleges that defendant violated Connecticut General Statutes § 31-51q,

when it retaliated against him based on exercise of his right to freedom of expression.

The Court will decline to exercise supplemental jurisdiction over this remaining state

law. A state court is the appropriate forum for consideration of whether plaintiff should

prevail on his assertion of retaliation in violation of Section 31-51q. See Perez-Dickson

v. Bridgeport Bd. of Educ., 2017 WL 362771, at *3 (2d Cir. Jan. 24, 2017). Count

Three will be dismissed without prejudice.




                                             5
                                     CONCLUSION

      For the foregoing reasons, defendant’s motion to dismiss is GRANTED. Counts

One and Two are DISMISSED with prejudice.        The Court declines to exercise

supplemental jurisdiction over the state law claim.   Accordingly, Count Three is

DISMISSED without prejudice.     The clerk is instructed to close this case.



      Dated this 8th day of November 2018, at Bridgeport, Connecticut.




                                  /s/Warren W. Eginton__________________
                                  WARREN W. EGINTON
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                            6
